Citation Nr: 0105575	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-07 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of zero 
percent for service-connected residuals of a left 
varicocelectomy.

2.  Entitlement to service connection for residuals of a left 
hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from April 1993 to February 
1998.

By a decision entered in July 1998, the RO granted service 
connection for scoliosis of the lumbar spine, bilateral tinea 
pedis, and residuals of a left varicocelectomy, and assigned 
evaluations therefor of 10, 10, and zero percent, 
respectively.  The RO also denied service connection for 
depression and residuals of a left hand injury.  By timely 
notices of disagreement received at the RO in June and August 
1999, the veteran expressed dissatisfaction with the initial 
rating assigned for residuals of a left varicocelectomy, and 
with the denial of service connection for depression and 
residuals of a left hand injury.  The RO mailed him a 
statement of the case in March 2000, addressing all three of 
the issues with which he had expressed dissatisfaction.  
Subsequently, however, in April 2000, he filed a timely 
substantive appeal in which he expressed a desire to pursue 
only two of those issues-entitlement to an initial rating in 
excess of zero percent for service-connected residuals of a 
left varicocelectomy, and entitlement to service connection 
for residuals of a left hand injury.  Consequently, an appeal 
has been properly perfected as to those two issues only.  See 
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2000).


FINDING OF FACT

On January 18 and February 16, 2001, the Board of Veterans' 
Appeals (Board) received written communications from the 
veteran indicating that he did not wish to continue his 
appeal as to the initial rating assigned for residuals of a 
left varicocelectomy and service connection for residuals of 
a left hand injury.



CONCLUSION OF LAW

1.  The appeal with regard to the matter of the veteran's 
entitlement to an initial rating in excess of zero percent 
for service-connected residuals of a left varicocelectomy has 
been withdrawn.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.204 (2000).

2.  The appeal with regard to the matter of the veteran's 
entitlement to service connection for residuals of a left 
hand injury has been withdrawn.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.204 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appellant may withdraw an appeal to the Board by 
submitting a written request to do so at any time before the 
Board promulgates a final decision on the matter in question.  
See 38 C.F.R. § 20.204(b) (2000).  When an appellant does so, 
the withdrawal effectively creates a situation where there is 
no longer an allegation of error of fact or law with respect 
to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 1991).

In the present case, the record shows that the Board received 
written communications from the veteran on January 18 and 
February 16, 2001.  Therein, he indicated, among other 
things, that he did not wish to continue his appeal as to the 
initial rating assigned for residuals of a left 
varicocelectomy and service connection for residuals of a 
left hand injury.  Inasmuch as he has clearly expressed his 
desire to terminate his appeal of those issues, and has done 
so in writing, the legal requirements for a proper withdrawal 
have been satisfied.  Consequently, and because those two 
issues were the only issues properly perfected for appeal, 
see Introduction, supra, further action by the Board on this 
appeal is not appropriate.  The appeal is therefore 
dismissed.


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

